Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 18th, 2022 has been entered. Claims 1 and 3-9 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1 and 6 recite a method of organizing human activity because the claim recites a method that acquires load information, extracts a load space based on the load information, determines whether the load space for all loads has been determined, and displays loading information.  This is a method of managing commercial interactions (e.g., selecting a compartment in a delivery truck that satisfies the temperature requirement of the goods).  The mere nominal recitation of a load information memory, a load space information memory, a shipper terminal, a transporter terminal, a loading support device, and a processor does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of acquiring, extracting, determining, and displaying in a computer environment.  The claimed load information memory, load space information memory, shipper terminal, transporter terminal, loading support device, and processor are recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1 and 6 further recite storing load space information and load information.  These limitations do not integrate the judicial exception into a practical application.  Instead, the storing of information merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of acquiring, extracting, determining, and displaying in a computer environment. 
	In addition, the process of storing load space information and load information is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claims are ineligible.
	Claims 3-5 and 7-9 are directed to substantially the same abstract idea as claims 1 and 6 and are rejected for substantially the same reasons.  Claim 3 further narrows the abstract idea of claim 1 by e.g., further defining that the acquired load information includes a temperature parameter.  Claim 4 further narrows the abstract idea of claim 1 by e.g., further defining that the acquired load information includes distance information, the load space information includes the distance from a carrying-in and out location of the load compartment of each load space, and extracting load spaces of the first and second loads.  Claim 5 further narrows the abstract idea of claim 1 by e.g., further defining that information about a loading location and an unloading location of the load is acquired, and the distance information is acquired based on the information about the loading location and the unloading location.  Claim 7 further narrows the abstract idea of claim 6 by e.g., further defining that the desired shipping information includes a temperature and/or vibration parameter.  Claims 8 and 9 further narrow the abstract idea of claims 1 and 6 by e.g., further defining that the parameters are set with a priority indicating a degree of giving priority to each parameter.  These limitations are all directed to a method of managing commercial interactions (e.g., selecting of compartments in a delivery truck that satisfy delivery conditions of the goods).  Thus, claims 3-5 and 7-9 are directed to substantially the same abstract idea as claims 1 and 6 and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 3-5 and 7-9 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luo (WO 2018118010) in view of Gillen (U.S. Patent Application Publication No. 2018/0232693), Yang (U.S. Patent Application Publication No. 2007/0150375), and Podnar (U.S. Patent Application Publication No. 2018/0111698).
	Regarding Claim 1, Luo discloses a loading support system, which supports loading of a load into a load compartment of a vehicle, wherein the load compartment is separate from a passenger compartment (see FIG. 1 where the delivery truck 112 includes a load compartment that is separate from a passenger compartment),
	the loading support system comprising:  a shipper terminal; a transporter terminal; and a loading support device configured to communicate with the shipper terminal and the transporter terminal through a network, the loading support device comprising an electronic control unit (ECU) including a processor programmed to (see [0014] “Computer-executable instructions comprise, for example, instructions and data which, when executed at a processor, cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions,” [0015] “Those skilled in the art will appreciate that the disclosure may be practiced in network computing environments with many types of computer system configurations, including, an in-dash vehicle computer, personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, various storage devices, and the like,” [0041] “Computing device 600 includes one or more processor(s) 602, one or more memory device(s) 604, one or more interface(s) 606, one or more mass storage device(s) 608, one or more Input/Output (I/O) device(s) 610, and a display device 630 all of which are coupled to a bus 612. Processor(s) 602 include one or more processors or controllers that execute instructions stored in memory device(s) 604 and/or mass storage device(s) 608. Processor(s) 602 may also include various types of computer-readable media, such as cache memory,” e.g., the “order processing system 102,” “in-dash vehicle computer,” and “processor” teach the claimed “shipper terminal,” “transporter terminal,” and “loading support device,” respectively):
	wherein a carrying space of the load compartment is divided into a plurality of load spaces, and each load space of the plurality of load spaces is assigned a unique load space ID which is associated with parameters relevant to a transportation quality of the load space, and the load space information includes the load space ID assigned for each of the load spaces (see [0024] “Compartments 206-210 can store items delivered to the vehicle, as discussed herein. Although three compartments 206-210 are shown in FIG. 2, particular embodiments may include any number of compartments arranged in any configuration. FIG. 2 shows compartments 206-210 located next to one another,” [0028] “each compartment 206-210 is shown to have at least one heating module or one cooling module,” [0029] “one or more temperature indicators are attached to or located near compartments 206-210. For example, indicator lights may indicate whether a particular compartment is hot, cold, or at the ambient temperature”);
	acquire, from the shipper terminal, the load information of the load to be shipped, the desired information including transportation quality parameters relevant to a transportation quality of the load (see [0019] “An order processing system 102 receives or identifies orders to be delivered to one or more customers. A particular order may include any number of items. Some items in an order may be temperature-sensitive and require an environment within a particular temperature range to keep the item, for example, from spoiling. Example temperature-sensitive items include frozen items, refrigerated items, and hot (i.e., heated) items,” [0023] “A communication manager 202 receives information from, for example, order processing system 102 and delivery management system 104. In some embodiments, communication manager 202 receives information related to an upcoming delivery to the vehicle. This delivery information may include the number of items, types of items (e.g., temperature-sensitive items), estimated delivery time, and the like,” the “order processing system 102” teaches the claimed “shipper terminal”),
	Luo does not explicitly teach, however Gillen teaches a load information memory configured to store load information of the load (see Abstract “receiving and storing in a distributed ledger shipment unit data comprising an origin, a destination, and transportation parameters,” Claim 1 “storing in a transportation distributed ledger, by the computing node entity, received shipment unit data that corresponds to the shipment unit, the corresponding shipment unit data comprising (a) an origin, (b) a destination, and (c) one or more transportation parameters”);
	a load space information memory configured to store load space information of the
vehicle ([0022] “In various aspects of the present disclosure, one or more logistics service providers, transporters, carriers, and/or the like (referred to generally as “carriers” herein) may provide one or more service offers for transporting shipment units. The service offers may be stored in a service offer 
database. In an example embodiment, the service offer database comprises one or more blockchain data structures and/or other distributed databases and/or ledgers,” [0093] “FIG. 5 illustrates an example service offer 5. The example service offer 5 comprises various service offer parameters/conditions, such as … a logistics service provider/carrier/transporter identifier configured to uniquely identify the logistics service provider/carrier/transporter providing the service offer, a departure location, departure address, departure time or time range, an arrival location, arrival address, arrival time or time range, transportation route, transportation type (e.g., land, air, sea, tractor trailer, train, boat, airplane, and/or the like), cost per unit of shipment unit weight and/or volume, cost per shipment unit, type of shipment units and/or associated shipment units (e.g., trailer load, less than trailer load, environment condition requirements, palletized loads, cargo containers, individual shipment units (e.g., single boxes and/or the like)), one or more shipment units packaged in another associated shipment unit”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the loading support system of Luo the load information memory and load space information memory as taught by Gillen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a loading support system having load information memory and load space information memory.
	Luo does not explicitly teach, however Gillen teaches store the load space information of the vehicle in the load space information memory (see [0021] “selection of shipping options based on stored service offers and shipment unit information/data for a shipment unit,” [0025] “The shipment unit and/or other computing entities may provide transportation information/data as the shipment unit is transported from the origin to the destination in accordance with selected service offer(s) such that the location and/or conditions experienced by the shipment unit may be documented. For example, the transportation information/data may be stored in a transportation database,” [0026] “providing shipment unit and/or associated shipment unit shipping/visibility information via a transportation
database.  In various embodiments, the transportation database may be one or more distributed ledger (e.g., blockchain) databases,” [0028] “each new block of an example transportation database may be generated upon receipt of information/data indicating a change in control of a stored shipment unit and/or associated shipment unit (e.g., received by a computer node). For example, each time control of a shipment unit and/or associated shipment unit moves from a first carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger. In certain embodiments, a plurality of transaction computing entities may be configured to monitor and/or update control information/data for a plurality of shipment units and/or associated shipment units, based on wireless communication between a plurality of transaction computing entities, the shipment unit and/or associated shipment unit, and/or the like. For example, each time a shipment unit is scanned (e.g., via a barcode scanner), a new block may be generated in the distributed ledger to reflect the newly identified location of the shipment unit”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the loading support system of Luo the process of storing load space information of a vehicle in a load space information memory as taught by Gillen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a loading support system where load space information of a vehicle can be stored in a load space information memory.
	Luo does not explicitly teach, however Gillen teaches wherein the load information includes a load ID for identifying the load, wherein the load ID is associated with desired information relevant to transportation of the load acquired from the shipper terminal (see [0120] “the shipment unit information/data may comprise one or more of a consignee name/identifier, a shipment identifier, a service point (e.g., delivery location/address, pick-up location/address), instructions for delivering the shipment unit, a shipment unit delivery authorization code, special handling instructions, transportation preferences, payment information/data for paying for transportation of the shipment unit 104 and/or associated shipment unit 102, information/data indicating the content of the shipment unit 104 (e.g., indicating one or more shipment units 102 associated with the shipment unit 104, a product class, UPC, shipment unit name, shipment unit description, and/or the like), requirements and/or preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred and/or required maximum 
vibration level, information/data regarding if a device is present at the service point (e.g., a recipient location), and/or the like”),
	the transportation quality parameters including a vibration parameter indicating a magnitude of vibration during the transportation (see [0064] “the shipment unit information/data may comprise … special handling instructions, transportation preferences … requirements and/or preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train … preferred and/or required maximum vibration level”) and
	a fee parameter indicating a level of a transportation fee (see [0120] “a shipment unit 102 
and/or associated shipment unit 104 can include components, modules, or computer programs stored in memory to facilitate the negotiation of contracts autonomously. For example, if an exact match is not identified or determined based on initially-submitted shipment parameters, the shipment unit may alter certain parameters in an attempt to reach a deal. In some cases, the shipment unit 102 and/or associated shipment unit 104 may redefine the delivery service level classification (e.g., from overnight to 2nd day delivery by way of example only) and re-submit the delivery request to the service offer distributed ledger. In some instances, this new request for proposals may be communicated by the shipment unit to the corresponding blockchain, generally, or to a subset of initial respondents that were identified as being closest to the initial delivery parameters. The shipment unit may have multiple preprogramed fall back negotiation positions to propose based on the responses received. Of course, the altered parameters could be any shipment parameter or combination of parameters (e.g., target cost, mode, pickup date), among other things”); 
	storing the load information acquired from the shipper terminal in a load information memory (see [0026] “providing shipment unit and/or associated shipment unit shipping/visibility information via a transportation database. In various embodiments, the transportation database may be one or more distributed ledger (e.g., blockchain) databases,” [0028] “each new block of an example transportation 
database may be generated upon receipt of information/data indicating a change in control of a stored 
shipment unit and/or associated shipment unit (e.g., received by a computer node). For example, each time control of a shipment unit and/or associated shipment unit moves from a first carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger,” [0089] “transportation databases for storing transportation information/data, one or more shipment unit databases for storing shipment unit information/data and/or a portion thereof, one or more transaction databases for storing information/data related to one or more financial transactions regarding one or more shipment units and/or associated shipment units,” [0104] “The shipment unit information/data may then be retrievable from the shipment unit database (which comprises a distributed ledger and/or blockchain data structure, in one embodiment) based at least in part on the shipment unit identifier”);
	while referring to the load space information, extracting, from among the plurality of load spaces, the load space having the load space parameter corresponding to the vibration parameter and the fee parameter included in the desired information of each load acquired from the shipper terminal (see [0021] “selection of shipping options [e.g., the load space] based on stored service offers and shipment unit information/data for a shipment unit,” [0024] “matching the one or more service offers [e.g., the load space] to the requirements and preferences for transporting the shipment unit as detailed by the shipment unit information/data,” [0064] “the shipment unit information/data may comprise … preferred and/or required maximum vibration level,” [0120] “shipment parameter or combination of parameters (e.g., target cost, mode, pickup date),” [0115] “selects the least expensive service offer and/or set of service offers”) (please see above rejection for combination rationale).
	Luo does not explicitly teach, however Yang teaches determine whether the load space for all loads has been determined; and based upon the determination that the load space of all the loads has been determined, display, on the transporter terminal, loading information in which the load ID of the load is assigned with the load space ID of the load space based on the desired information of the load, so as to inform the transporter of the assigned loading spaces for the loads in the load compartment (see [0265] “The MPS entity may divide a Mobile Pickup Station into racks. Each rack is identified by a rack number. Each rack may be further divided into cells (or compartments). Each cell may be identified by a cell address (or cell number). A cell address may be defined by the rack number, column number and the row number of the cell. Each cell may be installed with a temperature-controlling device to store food products,” [0268] “A buyer's order may contain multiple items. The items may be loaded into different cells in a MPS truck. To facilitate this, the BFP who produces the order can attach each item with a shipping label that contains the same buyer information. When a person (e.g. a MPS truck operator) loads an item into a cell, he/she can use the device to scan the bar code attached to the cell and then scan the bar code on the shipping label attached to the item until all items are scanned and loaded. A microprocessor in the device then relates the information contained in the first bar code to the information in the second bar code. After all items are loaded to the truck, the device can display to the operator all cell addresses with the same buyer information. Therefore, if a buyer's order contains different items and the items are stored in different cells, the device can display to the operator all the cell address of the cells that contain the buyer's order”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of based upon the determination that the load space of all the loads was determined, display, on the transporter terminal, loading information in which the load ID of the load is assigned with the load space ID of the load space based on the desired information of the load, so as to inform the transporter of the assigned loading spaces for the loads in the load compartment as taught in Yang with the loading support system of Luo with the motivation such that “the operator can collect all the items in the buyer's order very easily” (Yang [0268]).
	Luo does not explicitly teach, however Podnar teaches inform the transporter of the assigned loading spaces for the loads before the loads are loaded in the load compartment (see [0007] “determining dimensions and weights of pieces of luggage for a delivery, identifying dimensions of a cargo hold of a vehicle servicing the delivery, identifying a loading restriction for loading luggage into the cargo hold, and generating, prior to loading of the vehicle, a baggage map for the delivery. The baggage map indicates a location for each piece of luggage for the delivery within the cargo hold, complies with the loading restriction, and is based on the dimensions and weights of the pieces of luggage for the delivery. Generating the baggage map is performed by subdividing the cargo hold into volume elements, and associating each piece of luggage with one or more volume elements of the cargo hold,” [0024] “As 
shown in FIG. 3, luggage 210 is received at a check-in desk 300, which may weigh and/or scan luggage 
210 to determine the 3D size/dimensions and weight of luggage 210. Luggage 210 is placed onto conveyor 310, and may be scanned by a tag reader 320 (e.g., a Radio Frequency Identifier (RFID) scanner, a barcode scanner, etc.). Luggage 210 is transported by conveyor 310 to a staging area 330, from which a tag reader 320 identifies individual pieces of luggage 210, and distributes the pieces of luggage 210 to awaiting aircraft 100 which will be servicing flights for which luggage 210 is intended. Tag readers 320 at each aircraft enable each received piece of luggage 210 to be identified before loading, which enables the pieces of luggage to be loaded in accordance with a predefined 3D baggage map,” Claim 9 “a loading system that reads a tag to determine an identifier for a piece of luggage prior to 
loading the piece of luggage onto the aircraft, queries the baggage mapping system based on the identifier, receives input indicating a location defined by the baggage map for the piece of luggage in the cargo hold, and displays the location for viewing by a baggage handler”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of informing the transporter of the assigned
loading spaces for the loads before the loads are loaded in the load compartment as taught in Podnar with the loading support system of Luo with the motivation to that it “enables the pieces of luggage to be loaded in accordance with a predefined 3D baggage map” (Podnar [0024]).
	Regarding Claim 3, the combination of Luo, Gillen, Yang, and Podnar teaches the elements of claim 1 as discussed above.  Luo further discloses wherein the desired information further includes, as the transportation quality parameter, a temperature parameter indicating a magnitude of a temperature change during transportation (see [0019] “An order processing system 102 receives or identifies orders to be delivered to one or more customers. A particular order may include any number of items. Some items in an order may be temperature-sensitive and require an environment within a particular temperature range to keep the item, for example, from spoiling. Example temperature-sensitive items include frozen items, refrigerated items, and hot (i.e., heated) items”).
	Regarding Claim 6, Luo discloses a loading support method in a loading support system which supports loading of a load into a load compartment of a vehicle, wherein the load compartment is separate from a passenger compartment, the loading support method comprising (see FIG. 1 where the delivery truck 112 includes a load compartment that is separate from a passenger compartment):
	wherein a carrying space of the load compartment is divided into a plurality of load spaces, and each load space of the plurality of load spaces is assigned a unique load space ID which is associated with parameters relevant to a transportation quality of the load space, and the load space information includes the load space ID assigned for each of the load spaces (see [0024] “Compartments 206-210 can store items delivered to the vehicle, as discussed herein. Although three compartments 206-210 are shown in FIG. 2, particular embodiments may include any number of compartments arranged in any configuration. FIG. 2 shows compartments 206-210 located next to one another,” [0028] “each compartment 206-210 is shown to have at least one heating module or one cooling module,” [0029] “one or more temperature indicators are attached to or located near compartments 206-210. For example, indicator lights may indicate whether a particular compartment is hot, cold, or at the ambient temperature”);
	acquiring, from a shipper terminal, load information of the load to be shipped, the desired information including transportation quality parameters relevant to a transportation quality of the load (see [0019] “An order processing system 102 receives or identifies orders to be delivered to one or more customers. A particular order may include any number of items. Some items in an order may be temperature-sensitive and require an environment within a particular temperature range to keep the item, for example, from spoiling. Example temperature-sensitive items include frozen items, refrigerated items, and hot (i.e., heated) items,” [0023] “A communication manager 202 receives information from, for example, order processing system 102 and delivery management system 104. In some embodiments, communication manager 202 receives information related to an upcoming delivery to the vehicle. This delivery information may include the number of items, types of items (e.g., temperature-sensitive items), estimated delivery time, and the like,” the “order processing system 102” teaches the claimed “shipper terminal”),
	while referring to the load space information, extracting, from among the plurality of load spaces, the load space having the load space parameter corresponding to the transportation quality parameter included in the desired information of each load acquired from the shipper terminal (see [0024] – [0027] and FIG. 2:  load spaces 206-210 having load space parameters (load space 206 includes a heating module 212, load space 208 includes a cooling module 214, load space 210 includes a heating module 216 and a cooling module 218); [0033] “determine the number of compartments, the size of the compartments, and the types of compartments (e.g., heated, cooled, or ambient temperature),” [0022] “delivery management system 104 determines whether any of the items are temperature-sensitive. If the order includes temperature-sensitive items, delivery management system 104 further determines 
whether unattended vehicle 114 has variable-temperature compartments capable of maintaining the appropriate environment (or environments) for the temperature-sensitive items”);
	Luo does not explicitly teach, however Gillen teaches storing load space information in a load space information memory (see [0025] “The shipment unit and/or other computing entities may provide transportation information/data as the shipment unit is transported from the origin to the destination in accordance with selected service offer(s) such that the location and/or conditions experienced by the shipment unit may be documented. For example, the transportation 
information/data may be stored in a transportation database,” [0026] “providing shipment unit and/or associated shipment unit shipping/visibility information via a transportation database.  In various embodiments, the transportation database may be one or more distributed ledger (e.g., blockchain) databases,” [0028] “each new block of an example transportation database may be generated upon receipt of information/data indicating a change in control of a stored shipment unit and/or associated shipment unit (e.g., received by a computer node). For example, each time control of a shipment unit and/or associated shipment unit moves from a first carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger. In certain embodiments, a plurality of transaction computing entities may be configured to monitor and/or update control information/data for a plurality of shipment units and/or associated shipment units, based on wireless communication between a plurality of transaction computing entities, the shipment unit and/or associated shipment unit, and/or the like. For example, each time a shipment unit is scanned (e.g., via a barcode scanner), a new block may be generated in the distributed ledger to reflect the newly identified location of the shipment unit”),
	wherein the load information includes a load ID for identifying the load, wherein the load ID is associated with desired information relevant to transportation of the load acquired from the shipper terminal (see [0120] “the shipment unit information/data may comprise one or more of a consignee name/identifier, a shipment identifier, a service point (e.g., delivery location/address, pick-up location/address), instructions for delivering the shipment unit, a shipment unit delivery authorization code, special handling instructions, transportation preferences, payment information/data for paying for transportation of the shipment unit 104 and/or associated shipment unit 102, information/data indicating the content of the shipment unit 104 (e.g., indicating one or more shipment units 102 
associated with the shipment unit 104, a product class, UPC, shipment unit name, shipment unit description, and/or the like), requirements and/or preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train; through a particular region, state, city, country; not through a particular region, sate, city, country; and/or the like), preferred and/or required temperature or temperature range of the shipment unit 104 and/or one or more associated shipment units, preferred and/or required maximum vibration level, information/data regarding if a device is present at the service point (e.g., a recipient location), and/or the like”),
	the transportation quality parameter including a vibration parameter indicating a magnitude of vibration during the transportation (see [0064] “the shipment unit information/data may comprise … special handling instructions, transportation preferences … requirements and/or preferences for how the shipment unit 104 is transported (e.g., by air, by land, and/or by sea; by truck or by train … preferred and/or required maximum vibration level”) and
	a fee parameter indicating a level of a transportation fee (see [0120] “a shipment unit 102 
and/or associated shipment unit 104 can include components, modules, or computer programs stored in memory to facilitate the negotiation of contracts autonomously. For example, if an exact match is not identified or determined based on initially-submitted shipment parameters, the shipment unit may alter certain parameters in an attempt to reach a deal. In some cases, the shipment unit 102 and/or associated shipment unit 104 may redefine the delivery service level classification (e.g., from overnight to 2nd day delivery by way of example only) and re-submit the delivery request to the service offer distributed ledger. In some instances, this new request for proposals may be communicated by the shipment unit to the corresponding blockchain, generally, or to a subset of initial respondents that were identified as being closest to the initial delivery parameters. The shipment unit may have multiple preprogramed fall back negotiation positions to propose based on the responses received. Of course, the altered parameters could be any shipment parameter or combination of parameters (e.g., target cost, mode, pickup date), among other things”); 
	storing the load information acquired from the shipper terminal in a load information memory (see [0026] “providing shipment unit and/or associated shipment unit shipping/visibility information via a transportation database. In various embodiments, the transportation database may be one or more distributed ledger (e.g., blockchain) databases,” [0028] “each new block of an example transportation 
database may be generated upon receipt of information/data indicating a change in control of a stored 
shipment unit and/or associated shipment unit (e.g., received by a computer node). For example, each time control of a shipment unit and/or associated shipment unit moves from a first carrier personnel (e.g., a sort personnel) to a second carrier personnel (e.g., a delivery driver/delivery vehicle), a new block may be generated for the distributed ledger,” [0089] “transportation databases for storing transportation information/data, one or more shipment unit databases for storing shipment unit information/data and/or a portion thereof, one or more transaction databases for storing information/data related to one or more financial transactions regarding one or more shipment units and/or associated shipment units,” [0104] “The shipment unit information/data may then be retrievable from the shipment unit database (which comprises a distributed ledger and/or blockchain data structure, in one embodiment) based at least in part on the shipment unit identifier”) (please see claim 1 rejection for combination rationale).
	Luo does not explicitly teach, however Yang teaches determining whether the load space for all loads has been determined; and based upon the determination that the load space of all the loads has been determined, displaying, on the transporter terminal, loading information in which the load ID of the load is assigned with the load space ID of the load space based on the desired information of the load, so as to inform the transporter of the assigned loading spaces for the loads in the load compartment (see [0265] “The MPS entity may divide a Mobile Pickup Station into racks. Each rack is identified by a rack number. Each rack may be further divided into cells (or compartments). Each cell may be identified by a cell address (or cell number). A cell address may be defined by the rack number, column number and the row number of the cell. Each cell may be installed with a temperature-controlling device to store food products,” [0268] “A buyer's order may contain multiple items. The items may be loaded into different cells in a MPS truck. To facilitate this, the BFP who produces the order can attach each item with a shipping label that contains the same buyer information. When a person (e.g. a MPS truck operator) loads an item into a cell, he/she can use the device to scan the bar code attached to the cell and then scan the bar code on the shipping label attached to the item until all items are scanned and loaded. A microprocessor in the device then relates the information contained in the first bar code to the information in the second bar code. After all items are loaded to the truck, the device can display to the operator all cell addresses with the same buyer information. Therefore, if a buyer's order contains different items and the items are stored in different cells, the device can display to the operator all the cell address of the cells that contain the buyer's order”) (please see claim 1 rejection for combination rationale).
	Luo does not explicitly teach, however Podnar teaches inform the transporter of the assigned
loading spaces for the loads before the loads are loaded in the load compartment (see [0007] “determining dimensions and weights of pieces of luggage for a delivery, identifying dimensions of a cargo hold of a vehicle servicing the delivery, identifying a loading restriction for loading luggage into the cargo hold, and generating, prior to loading of the vehicle, a baggage map for the delivery. The baggage map indicates a location for each piece of luggage for the delivery within the cargo hold, complies with the loading restriction, and is based on the dimensions and weights of the pieces of luggage for the delivery. Generating the baggage map is performed by subdividing the cargo hold into volume elements, and associating each piece of luggage with one or more volume elements of the cargo hold,” [0024] “As 
shown in FIG. 3, luggage 210 is received at a check-in desk 300, which may weigh and/or scan luggage 
210 to determine the 3D size/dimensions and weight of luggage 210. Luggage 210 is placed onto conveyor 310, and may be scanned by a tag reader 320 (e.g., a Radio Frequency Identifier (RFID) scanner, a barcode scanner, etc.). Luggage 210 is transported by conveyor 310 to a staging area 330, from which a tag reader 320 identifies individual pieces of luggage 210, and distributes the pieces of luggage 210 to awaiting aircraft 100 which will be servicing flights for which luggage 210 is intended. Tag readers 320 at each aircraft enable each received piece of luggage 210 to be identified before loading, which enables the pieces of luggage to be loaded in accordance with a predefined 3D baggage map,” Claim 9 “a loading system that reads a tag to determine an identifier for a piece of luggage prior to 
loading the piece of luggage onto the aircraft, queries the baggage mapping system based on the identifier, receives input indicating a location defined by the baggage map for the piece of luggage in the cargo hold, and displays the location for viewing by a baggage handler”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of informing the transporter of the assigned
loading spaces for the loads before the loads are loaded in the load compartment as taught in Podnar with the loading support system of Luo with the motivation to that it “enables the pieces of luggage to be loaded in accordance with a predefined 3D baggage map” (Podnar [0024]).
	Regarding Claim 7, the combination of Luo, Gillen, Yang, and Podnar teach the elements of claim 6 as discussed above.  Luo further discloses wherein the desired information further includes, as the transportation quality parameters, a temperature parameter indicating a magnitude of a temperature change during transportation (see [0019] “An order processing system 102 receives or identifies orders 
to be delivered to one or more customers. A particular order may include any number of items. Some items in an order may be temperature-sensitive and require an environment within a particular temperature range to keep the item, for example, from spoiling. Example temperature-sensitive items include frozen items, refrigerated items, and hot (i.e., heated) items”).
	Regarding Claims 8 and 9, the combination of Luo, Gillen, Yang, and Podnar teaches the elements of claims 3 and 6 as discussed above.  Luo does not explicitly teach wherein each of the temperature parameter, the vibration parameter, and the fee parameter is set with a priority indicating a degree of giving priority to each parameter.  Although Luo and Gillen teach temperature, vibration, and fee parameters, Luo does not explicitly teach, however Gillen teaches wherein shipping parameters are set with a priority indicating a degree of giving priority to each parameter (see [0127] “a logistics service provider rating may also be used to select one or more service offers and/or to match one or more service offers to the shipment unit information/data. In an example embodiment, various weights may be applied to various aspects of the shipment unit information/data to identify a best service offer and/or set of service offers for transporting the shipment unit from the origin to the destination (e.g., the delivery address). For example, aspects of the shipment unit information/data that are required may be weighted more heavily that aspects of the shipment unit information/data that are preferences. As should be understood, the shipment unit information/data may be matched to one or more relevant service offers using various techniques,” [0141] “various aspects of the service offer information/data and/or associated shipment unit information/data may be weighted as to how much transporting the shipment unit not in accordance with that aspect will affect the rating of the logistics service provider. In an example embodiment, the degree to which the shipment unit was transported not in accordance with an aspect may be used to determine the rating”) (please see claim 1 rejection for combination rationale).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Gillen, Yang, Podnar, and Marrero (U.S. Patent Application Publication No. 2002/0074456).
	Regarding Claim 4, Luo in view of Gillen, Yang, and Podnar teaches the limitations of claim 1 as discussed above.  Luo does not explicitly teach, however Gillen teaches wherein the desired information further includes distance information relevant to a transportation distance of the load (see [0108] “the shipment unit information/data may comprise … consignee address; … delivery and/or destination address; pick-up and/or origin address; destination location; origin location; consignor name; consignor address; consignor account and/or profile identifier; consignor contact information/data (e.g., physical address, electronic address, phone number, and/or the like”) (please see claim 1 rejection for combination rationale).
	Luo does not explicitly teach, however Podnar teaches wherein the load space information includes information according to a distance from a carrying-in and out location of the load compartment of each load space (see [0026] “baggage maps 419, as well as a cargo hold database 417 indicating the volume and dimensions of cargo holds for varying models of aircraft (e.g., including door locations and/or strut or obstruction locations within those cargo holds,” [0044] “During generation of a baggage map 419, controller 412 may subdivide volume 600 into volume elements ("voxels"), and then associate individual pieces of luggage with one or more voxels.”  Information about the door is acquired from the baggage map, and relative distances to the door are acquired from the baggage map).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the loading support system of Luo the information according to distances from load spaces to door locations as taught by Podnar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a loading support system having information according to distances from load spaces to door locations.
	Luo does not explicitly teach, however Marrero teaches wherein the ECU is further programmed to, when a transportation distance of a first load of a plurality of loads is longer than a transportation distance of a second load of the plurality of loads, extract respective load spaces of the first load and the second load such that a distance from a carrying-in and out location of a load space extracted with respect to the second load becomes shorter than a distance from a carrying-in and out location of a load space extracted with respect to the first load (see [0013] “The cargo organization system further includes a loading order selector for selecting the order in which the plurality of cargo containers are loaded into the aircraft cargo hold. The loading order selector advantageously decreases the time necessary to load and unload cargo from an aircraft cargo hold by preselecting the order of loading of the cargo containers so that cargo containers having a destination of the first stop of the aircraft are loaded last. This advantageously eliminates the time associated with unloading cargo containers that are blocking other cargo containers,” [0064] “the cargo containers 20 having a destination of Los Angeles, the last destination of the aircraft 15, would be loaded onto the aircraft first, and the cargo containers having a final destination of Dallas, the first stop, would be loaded onto the aircraft 15 last. This allows for the Dallas cargo containers to be positioned closer to the aircraft cargo hold access 19. The Dallas cargo containers can then be unloaded from the aircraft 15 without disturbing the Los Angeles cargo containers”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of, when a transportation distance of a first load is longer than a transportation distance of a second load, assigning load spaces such that a distance from the carrying-in and out location for second load is shorter than the carrying-in and out location for the first load as taught in Marrero with the loading support system of Luo with the motivation to eliminate the time associated with unloading cargo containers that are blocking other cargo containers (Luo [0013]).
	Regarding Claim 5, Luo in view of Gillen, Yang, Podnar, and Marrero teaches the limitations of claim 4 as discussed above.  Luo does not explicitly teach, however Podnar teaches wherein the ECU is further programmed to acquire information about a loading location and an unloading location of the load, and acquire the distance information based on the information about the loading location and the unloading location (see [0026] “baggage maps 419, as well as a cargo hold database 417 indicating the volume and dimensions of cargo holds for varying models of aircraft (e.g., including door locations and/or strut or obstruction locations within those cargo holds,” [0044] “During generation of a baggage map 419, controller 412 may subdivide volume 600 into volume elements ("voxels"), and then associate individual pieces of luggage with one or more voxels.”  Information about the door is acquired from the baggage map, and relative distances to the door are acquired from the baggage map).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the loading support system of Luo the acquiring of door and distance information as taught by Podnar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a loading support system where information about the door and distances to the door are acquired.
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  Applicant argues that claim 1 is not directed towards a judicial exception because “[t]he claims include a processor programmed to perform specific technical functions that include obtaining information from a shipper terminal and a transporter terminal, and utilizing data to allocate load spaces on a vehicle for loads to be shipped” (p. 7, para. 3).
	As described more fully above, the mere nominal recitation of a processor does not take the claims out of the method of organizing human activity grouping.  The claimed processor is recited at a high level of generality and is merely invoked as a tool to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Applicant argues that:
claim 1 integrates the alleged judicial exception into a practical application, improves the technical field of transportation of loads, and imposes a meaningful limitation judicial exception.  The pending claims provide a technological solution to the technical problem of efficiently determining a suitable position for a load in a load compartment.
The claims recite a specific technical improvement over prior art systems, resulting in an
improved and efficient assignment of load spaces for the loads to be shipped.
(p. 8, para. 1-3).
	The Examiner disagrees.  Such an improvement is at best an improvement to the commercial process implemented via the generically recited devices and not an improvement to any of those devices or any technology associated with those devices.
	For example, a method that improves the way a delivery truck is loaded with goods does not provide an improvement in the functioning of a computer or technical field.  The processor recited in claim 1 functions the same as it did prior to filing of Applicant’s claims.  There is no improvement to the functioning of the processor; rather, as noted by Applicant what claim 1 purports to improve is the functioning of a commercial transaction (e.g., loading and transporting goods).  
Applicant argues that:
The display of the loading information in which the load ID is assigned with the load space ID is not insignificant extra-solution activity to the judicial exception. The load space ID assignment, which is obtained by utilizing the specific technical data in a novel manner, is displayed on the transporter terminal to notify the transporter where to place the load in an efficient manner while meeting the parameter requirements of the shipper

(p. 9, para. 1).
	The Examiner notes that the process of displaying of “loading information” on a “transporter terminal” is directed to a method of managing commercial interactions.  For example, displaying loading information to a delivery driver indicating where goods are to be loaded on to a delivery truck is directed towards a method of managing commercial interactions.  

Regarding the prior art rejections, Applicant argues that the cited art does not teach:
based upon the determination that the load space of all the loads has been determined, display, on the transporter terminal, loading information in which the load ID of the load is assigned with the load space ID of the load space, so as to inform the transporter of the assigned loading spaces for the loads … in the load compartment

(p. 11, para. 3-4 (emphasis in original)).  	As described more fully above, such features are taught by Yang.  
	Applicant further argues that Yang fails to disclose “inform the transporter of the assigned loading spaces for the loads before the loads are loaded in the load compartment” (p. 12, para. 3 (emphasis in original)).  As described more fully above, such features are taught by Podnar.  
Applicant argues that regarding Gillen, “[t]here is no hint or suggestion of using a vibration parameter and a fee parameter to assign a particular load space on a truck/train/vehicle based on this information/data for each load” (p. 13, para. 3 (emphasis in original)).
	The Examiner disagrees.  For example, paragraph [0021] describes the “selection of shipping options based on stored service offers and shipment unit information/data for a shipment unit;” and, paragraph [0024] describes “matching the one or more service offers to the requirements and preferences for transporting the shipment unit as detailed by the shipment unit 
information/data.”  Moreover, paragraph [0064] describes that “the shipment unit information/data may comprise … preferred and/or required maximum vibration level”).  In addition, paragraph [0115] describes how the system “selects the least expensive service offer and/or set of service offers;” and, paragraph [0120] describes “shipment parameter or combination of parameters (e.g., target cost, mode, pickup date).”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628